Citation Nr: 9924109	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-25 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1975.

By a decision of May 1983, the Washington, D.C. Regional 
Office of the Department of Veterans Affairs (VA) denied the 
veteran's original claim of service connection for a skin 
condition.  The veteran was notified of the denial, but did 
not appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating action by which the 
Roanoke, Virginia Regional Office (RO) determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim.

In November 1994, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  


REMAND

In his June 1993 claim to reopen, the veteran reported that 
he was currently being treated at the Salem VA Medical Center 
(VAMC) for a skin condition and he identified several other 
VA facilities where he had been treated for the claimed 
condition since discharge from service.  The claims folder 
includes reports from the Salem VAMC, attempts by the RO to 
obtain earlier treatment reports from that facility and 
treatment records from the Baltimore VAMC; however, it does 
not appear that an attempt was made to obtain any medical 
records from the other facilities identified by the veteran. 

VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  38 U.S.C.A. § 5107.  See also Boeck v. 


Brown, 6 Vet. App. 14, 17 (1993) and Grivois v. Brown, 6 Vet. 
App 136, 140 (1994).  However, if the claimant's application 
for benefits is incomplete, VA shall notify him of the 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a).  An application is incomplete if VA is put on 
notice of the likely existence of competent medical evidence 
that would, if true, would be relevant to, indeed, necessary 
for, a full and fair adjudication of an appellant's claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  38 U.S.C.A. § 
5103(a) also applies to applications to reopen previously 
denied claims for service connection.  Graves v. Brown, 8 
Vet. App. 523 (1996).

Therefore, if medical records of treatment or diagnosis of 
the claimed disability after service exist, the Board is of 
the opinion that this evidence is relevant and necessary for 
a full and fair adjudication of the veteran's claim.  While 
the RO was apparently aware of the records, it does not 
appear that any attempt was made to obtain them.  In fact, 
the RO determined, without reviewing the records, that they 
were not material to the veteran's claim.  Under the 
circumstances of this case, the Board is of the opinion that 
the RO has been put on notice that relevant evidence exists, 
or could be obtained, which, if true, would make the 
veteran's claim "plausible;" and the RO failed to assist 
the veteran pursuant to the provisions of 38 U.S.C.A. § 
5103(a).  See Graves and Robinette, supra.  Thus, a remand is 
appropriate.

The Board also points out that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued a 
decision in the case of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) which affects the way in which evidence is to be 
evaluated in order to determine whether it is new and 
material.  The Federal Circuit held that the test heretofore 
applied for determining whether recently presented evidence 
was material (see Colvin v. Derwinski, 1 Vet. App. 171 
(1991)) was incorrect in that it imposed a higher burden than 
regulation promulgated by the Secretary of VA.  

In the April 1994 supplemental statement of the case (SSOC) 
and subsequent SSOC, the RO indicated that to justify 
reopening, there must be a reasonable 


possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome.  This is the Colvin concept recently found to be 
improper.  See Hodge, supra.  Therefore, the Board finds 
that, on remand, the RO should consider whether the evidence 
already submitted by the veteran, as well as any evidence 
submitted on remand, was "material" as defined by 
regulation.  See 38 C.F.R. § 3.156.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter, the Court) 
held that the process for reopening claims under the Federal 
Circuit's holding in Hodge, consists of three steps:  the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  On remand, the RO must apply 38 C.F.R. 
§ 3.156, Hodge and Elkins.

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding the claimed skin 
condition since service.  The RO should 
attempt to obtain copies of all VA 
records not already obtained, including 
those from the VA 
medical facilities identified by the 
veteran in his June 1993 claim to reopen.

The veteran should be requested to obtain 
and submit copies of all pertinent 
private (non-VA) medical records.

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include consideration of 38 C.F.R. 
§ 3.156 under Hodge and Elkins to 
determine if new and material evidence 
has been submitted to reopen the claim of 
service connection for a skin disorder 
and, if so, whether the claim is well 
grounded.  If the claim is reopened and 
found to be well grounded the RO should 
consider the claim on the merits.  Any 
necessary additional development, 
including the scheduling of a VA 
examination with medical opinion, should 
be undertaken.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


